Citation Nr: 9914874	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-15 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 (1998) based on the need for 
convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 until April 
1970.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1997 from the  Chicago, Illinois 
Regional Office (RO) which denied a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
based on the need for convalescence following VA hospital 
surgery and treatment on October 17, 1996.


FINDINGS OF FACT

The veteran did not undergo surgery on October 17, 1996 for a 
service-connected disability.


CONCLUSION OF LAW

A temporary total disability rating for convalescence under 
38 C.F.R. § 4.30, based on surgery and treatment for the 
right foot in October 1996 is not warranted.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran avers that because he is service-connected for a 
condition of both feet, he is entitled to a temporary total 
disability rating based on the need for convalescence under 
the provisions of 38 C.F.R. § 4.30 following surgery on his 
right foot on October 17, 1996.

Under 38 C.F.R. § 4.30 (1998), a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  Entitlement to such a 
temporary total rating is warranted if treatment of a 
service-connected disability has resulted in: (1) Surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.

Service connection for dermatophytosis of both feet was 
established by rating action dated in November 1970.

The record reflects that the veteran filed a claim received 
in December 1996 requesting a temporary 100 percent 
disability rating for convalescence following surgery for his 
right foot.  A VA outpatient operative report dated October 
17, 1996 reflects that he had sustained an RD2 proximal 
phalanx toe fracture in July 1996 with minimal trauma.  It 
was reported that the fracture had healed but that the 
veteran wished to proceed with curettage and bone grafting of 
the lesion for tissue diagnosis to help avert subsequent 
pathologic fractures.  Subsequent VA outpatient records dated 
through November 1996 show follow-up for a healing bone 
graft.  

The Board points out in this regard that a necessary 
requirement for benefits under 38 C.F.R. § 4.30 is that the 
claimed period of convalescence be for a service-connected 
disability.  The veteran has claimed entitlement to benefits 
under 38 C.F.R. §  4.30 based on his surgery at a VA facility 
on October 17, 1996.  However, as indicated previously, he 
had surgery at that time for residuals of a right toe 
fracture he incurred in July 1996.  VA clinical records from 
that period do not demonstrate that his service-connected 
dermatophytosis was implicated to any extent in the surgery 
of that date. 

The Board has thus determined in this instance that residuals 
of toe fracture sustained in July 1996 for which the 
appellant underwent surgery on October 17, 1996 were not 
incurred in or aggravated by service, and is not secondary to 
a service-connected disorder.  Since the October 1996 
hospitalization and surgery were not for the treatment of a 
service connected disability, there is no basis for an award 
of benefits under 38 C.F.R. § 4.30 based on that treatment.  
The cited regulation in this matter is dispositive and as 
such, the claim must be terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet.App. 462 (1994).


ORDER

A total disability rating under the provisions of 38 C.F.R. 
§ 4.30 based on the need for convalescence is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

